Case 2:19-cv-00585-VAP-PLA Document 3 Filed 02/05/19 Page 1 of 8 Page ID #:13

                                          Fee Paid

                                                       2/5/19
                                                           CP




                                                                VAP (PLAx)
Case 2:19-cv-00585-VAP-PLA Document 3 Filed 02/05/19 Page 2 of 8 Page ID #:14
Case 2:19-cv-00585-VAP-PLA Document 3 Filed 02/05/19 Page 3 of 8 Page ID #:15
Case 2:19-cv-00585-VAP-PLA Document 3 Filed 02/05/19 Page 4 of 8 Page ID #:16
Case 2:19-cv-00585-VAP-PLA Document 3 Filed 02/05/19 Page 5 of 8 Page ID #:17
Case 2:19-cv-00585-VAP-PLA Document 3 Filed 02/05/19 Page 6 of 8 Page ID #:18
Case 2:19-cv-00585-VAP-PLA Document 3 Filed 02/05/19 Page 7 of 8 Page ID #:19
Case 2:19-cv-00585-VAP-PLA Document 3 Filed 02/05/19 Page 8 of 8 Page ID #:20
